Exhibit 10.11

FIRST AMENDMENT TO [AMENDED AND RESTATED] SECURITY AGREEMENT

THIS FIRST AMENDMENT TO [AMENDED AND RESTATED] SECURITY AGREEMENT is entered
into as of March 23, 2007 (this “Amendment”), by and between Great Lakes
Aviation Ltd., as debtor (the “Debtor”), and Raytheon Aircraft Credit
Corporation (the “Secured Party”).

WITNESSETH:

WHEREAS, Debtor and Secured Party are parties to an existing [amended and
restated] security agreement that is described and defined on Exhibit A attached
hereto and referred to as the “Security Agreement” (capitalized terms used and
not defined herein shall have the meanings ascribed thereto in the Security
Agreement);

WHEREAS, Debtor has entered into an Amended and Restated Restructuring Agreement
dated as of March 9, 2007 with the Secured Party (as amended and in effect from
time to time, the “2007 Restructuring Agreement”) whereby, among other things,
the Secured Party has agreed to restructure the indebtedness evidenced by the
[Amended and Restated] Promissory Note dated as of December 31, 2002 of Debtor
issued to Secured Party and referred to in the Security Agreement as the
Promissory Note (the “Existing Promissory Note”);

WHEREAS, as part of such Restructuring Agreement, Debtor has issued in
substitution as replacement for the Existing Note, [a Second][an] Amended and
Restated Promissory Note dated as of the date hereof (the “2007 Promissory
Note”);

WHEREAS, the parties intend by this instrument to amend the Security Agreement
as of the date hereof to specifically reflect that (i) the references in the
Security Agreement to the “Restructuring Agreement” are to the 2007
Restructuring Agreement and (ii) the references to the “Promissory Note” are to
the 2007 Promissory Note, all on the terms set forth in this Amendment;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged, the parties hereto agree as follows:

 

1. The definition of the “Promissory Note” in the Security Agreement is hereby
amended to mean the 2007 Promissory Note, as it may be amended or amended and
restated and in effect from time to time.

 

Form of Aircraft Security Agreement Amendment      



--------------------------------------------------------------------------------

2. The definition of the “Restructuring Agreement” in the Security Agreement is
hereby amended to mean the 2007 Restructuring Agreement, as it may be amended or
amended and restated and in effect from time to time.

 

3. Except as modified and supplemented hereby, the Security Agreement remains in
full force and effect and is hereby ratified and confirmed.

 

4. THIS AMENDMENT WAS MADE AND ENTERED INTO IN THE STATE OF KANSAS AND THE LAW
GOVERNING THIS TRANSACTION SHALL BE THAT OF THE STATE OF KANSAS AS IT MAY FROM
TIME TO TIME EXIST. THE PARTIES AGREE THAT ANY LEGAL PROCEEDING BASED UPON THE
PROVISIONS OF THIS AMENDMENT OR THE SECURITY AGREEMENT AS AMENDED HEREBY SHALL
BE BROUGHT EXCLUSIVELY IN EITHER THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF KANSAS AT WICHITA, KANSAS, OR IN THE EIGHTEENTH JUDICIAL DISTRICT
COURT OF SEDGWICK COUNTY, KANSAS, TO THE EXCLUSION OF ALL OTHER COURTS AND
TRIBUNALS. NOTWITHSTANDING THE ABOVE, IN THE EVENT AN “EVENT OF DEFAULT” SHOULD
OCCUR, RACC (AT ITS SOLE OPTION) MAY INSTITUTE A LEGAL PROCEEDING IN ANY
JURISDICTION AS MAY BE APPROPRIATE IN ORDER FOR RACC TO OBTAIN POSSESSION OF THE
COLLATERAL. THE PARTIES HEREBY CONSENT AND AGREE TO BE SUBJECT TO THE
JURISDICTION OF THE AFORESAID COURTS IN SUCH PROCEEDINGS. THE PARTIES EACH
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AMENDMENT, THE SECURITY AGREEMENT AS AMENDED HEREBY OR OTHER DOCUMENT
RELATED THERETO. THE PARTIES EACH WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH APPLICABLE STATE.

 

5. ALL PARTIES TO THIS AMENDMENT HEREBY VOLUNTARILY, KNOWINGLY AND IRREVOCABLY
WAIVE ANY CONSTITUTIONAL OR OTHER RIGHT EACH MAY HAVE TO A TRIAL BY JURY IN THE
EVENT OF LITIGATION CONCERNING THIS AMENDMENT OR THE SECURITY AGREEMENT AS
AMENDED HEREBY.

 

Form of Aircraft Security Agreement Amendment    - 2 -   



--------------------------------------------------------------------------------

6. This Amendment may be executed and delivered by the parties hereto in
separate counterparts, each of which when executed and delivered, shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

[The remainder of this page is intentionally left blank.]

 

Form of Aircraft Security Agreement Amendment    - 3 -   



--------------------------------------------------------------------------------

Executed as of this 23 day of March, 2007, at Wichita, Kansas.

 

GREAT LAKES AVIATION, LTD.   RAYTHEON AIRCRAFT CREDIT CORPORATION By:  

/s/ Michael Matthews

  By:  

/s/ Andrew Mathews

Name:   Michael Matthews   Name:   Andrew Mathews Title:   Chief Financial
Officer   Title:   President

 

Form of Aircraft Security Agreement Amendment    - 4 -   



--------------------------------------------------------------------------------

EXHIBIT A

Security Agreement

[Amended and Restated] Security Agreement dated as of December 31, 2002 by and
between Great Lakes Aviation, Ltd., as debtor, and Raytheon Aircraft Credit
Corporation, as secured party, recorded by the Federal Aviation Administration
Aircraft Registry on                  as Conveyance Number                 .

 

Form of Aircraft Security Agreement Amendment      